Execution Version Exhibit 10.14 Portions of this Exhibit Have BeenOmitted and Separately Filed with theSecurities and Exchange Commission with aRequest for Confidential Treatment AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENTAGREEMENT By and Between AVENTIS PHARMACEUTICALS INC. and REGENERON PHARMACEUTICALS, INC. Dated as of November 10, 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS ARTICLE 2 DISCOVERY PROGRAM 2.1 Discovery Program 12 2.2 Term of the Discovery Program 13 2.3 Discovery Plans 13 2.4 Target List 14 2.5 Commercially Reasonable Efforts; Compliance with Laws 16 2.6 Exchange of Information 16 2.7 Further Assurances and Transaction Approvals 16 2.8 Exclusive Discovery Program 17 2.9 Tail Period 20 2.10 Research Licenses; Licenses Generally 20 2.11 Immunoconjugates 20 2.12 Sanofi Target Licenses 22 2.13 Non-Exclusive License to Sanofi 22 2.14 Invention Assignment 22 2.15 Supply of VelociGene® Mice 22 2.16 Option for VelocImmune® License 22 2.17 Option for Additional Technologies 23 2.18 Third Party Platform Licenses 23 ARTICLE 3 JOINT RESEARCH COMMITTEE 3.1 The Joint Research Committee 23 3.2 Alliance Management 25 3.3 Resolution of Governance Matters 25 3.4 Obligations of the Parties and their Affiliates 26 ARTICLE 4 PAYMENTS 4.1 Upfront Payment; Reimbursement Payments for Manufacturing Expansion 26 i 4.2 Discovery Program Costs 27 4.3 Reports and Discovery Program Cost Payments 27 4.4 *****Opt-in Payment 28 4.5 Royalty Payments for Royalty Products 29 4.6 Royalty Term and Reporting 30 4.7 Payment Method and Currency 30 4.8 Late Payments 30 4.9 Taxes 30 4.10 Special Adjustment 31 ARTICLE 5 OPT-IN RIGHTS TO LICENSE PRODUCT CANDIDATES 5.1 Opt-In Rights to License Product Candidates 31 5.2 Process for Opt-In Rights 31 5.3 Initial Development Plan 32 5.4 Opt-In Exercise 32 5.5 Dll4 and REGN 88 32 5.6 Refused Candidates 32 ARTICLE 6 NEWLY CREATED INVENTIONS 6.1 Ownership of Newly Created Intellectual Property 33 6.2 Prosecution and Maintenance of Patent Rights 35 6.3 Third Party Claims 37 ARTICLE 7 BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS 7.1 Books and Records 37 7.2 Audits and Adjustments 37 7.3 IAS/IFRS/GAAP 38 ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS 8.1 Joint Representations and Warranties 38 8.2 Knowledge of Pending or Threatened Litigation 38 8.3 Additional Regeneron Representations, Warranties and Covenants 39 8.4 Disclaimer of Warranties 40 ii ARTICLE 9 CONFIDENTIALITY 9.1 Confidential Information 40 9.2 Injunctive Relief 41 9.3 Publications 42 9.4 Disclosures Concerning this Agreement 42 ARTICLE 10 INDEMNITY 10.1 Indemnity and Insurance 43 10.2 Indemnity Procedure 44 ARTICLE 11 FORCE MAJEURE ARTICLE 12 TERM AND TERMINATION 12.1 Term 46 12.2 Termination For Material Breach 46 12.3 Termination for Insolvency 46 12.4 Termination for Breach of Standstill 47 12.5 Termination for Breach of License and Collaboration Agreement 47 12.6 Effect of Termination by Sanofi for Breach 47 12.7 Effect of Termination by Regeneron for Breach 48 12.8 Survival of Obligations 48 12.9 Return of Confidential Information 49 12.10 Special Damages 49 12.11 Termination by Sanofi At Will 50 ARTICLE 13 ARBITRATION 13.1 Binding Arbitration 50 ARTICLE 14 MISCELLANEOUS 14.1 Governing Law; Submission to Jurisdiction 51 14.2 Waiver 52 iii 14.3 Notices 52 14.4 Entire Agreement 52 14.5 Amendments 52 14.6 Interpretation 52 14.7 Severability 53 14.8 Assignment 53 14.9 Successors and Assigns 53 14.10 Affiliates 53 14.11 Counterparts 54 14.12 Third Party Beneficiaries 54 14.13 Relationship of the Parties 54 14.14 Limitation of Damages 54 14.15 Non-Solicitation 54 14.16 No Strict Construction 54 iv Execution Version AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENTAGREEMENT THIS AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT (“Agreement”), dated as of November 10, 2009 (the “Effective Date”), is by and between AVENTIS PHARMACEUTICALS INC. (“Sanofi”), a corporation organized under the laws of Delaware, having a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, an indirect wholly owned subsidiary of Sanofi-Aventis, a company organized under the laws of France with its principal headquarters at 174, avenue de France, 75103 Paris, France (“Sanofi Parent”), and REGENERON PHARMACEUTICALS, INC., a corporation organized under the laws of New York and having a principal place of business at 777 Old Saw Mill River Road, Tarrytown, New York 10591, USA (“Regeneron”) (with each of Sanofi and Regeneron referred to herein individually as a “Party” and collectively as the “Parties”). WHEREAS, Sanofi and Regeneron are parties to a Discovery and Preclinical Development Agreement dated as of November 28, 2007 (the “Original Agreement”); and WHEREAS, the Parties have undertaken a broad therapeutic antibody discovery and development program under the Original Agreement with the objective of identifying and validating potential drug discovery targets for the purpose of discovering fully human monoclonal antibody product candidates against those targets using Regeneron’s proprietary VelocImmune® and related suite of technologies; WHEREAS, the Parties plan to expand these antibody discovery and development efforts under the terms set forth in this Agreement; and WHEREAS, Sanofi is interested in continuing to collaborate with Regeneron to discover and validate potential drug discovery targets for the purpose of discovering fully human monoclonal antibody product candidates and to receive an option to license certain rights to the resulting fully human monoclonal antibodies under the terms set forth in this Agreement and in the License and Collaboration Agreement (as further defined in Article 1 below); WHEREAS, the Parties now desire to amend the Original Agreement in accordance with Section 14.5 of the Original Agreement and restate the amended Original Agreement as set forth in this Agreement; NOW, THEREFORE, in consideration of the following mutual promises and obligations, and for other good and valuable consideration the adequacy and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE 1 DEFINITIONS Capitalized terms used in this Agreement, whether used in the singular or plural, except as expressly set forth herein, shall have the meanings set forth below: “Acquired Antibody” shall mean a specific Antibody against a Program Target in preclinical or clinical development acquired by a Party or its Affiliate from a Third Party (other than Sanofi Pasteur or Merial Limited in the case of Sanofi), whether such acquisition is by direct acquisition, by license or through the acquisition of a Third Party that owns or controls the applicable Antibody. “Affiliate” shall mean, with respect to any Person, another Person which controls, is controlled by, or is under common control with such Person. A Person shall be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract, or otherwise. Without limiting the generality of the foregoing, a Person shall be deemed to control another Person if any of the following conditions is met: (a) in the case of corporate entities, direct or indirect ownership of at least fifty percent (50%) of the stock or shares having the right to vote for the election of directors, and (b) in the case of non-corporate entities, direct or indirect ownership of at least fifty percent (50%) of the equity interest with the power to direct the management and policies of such non-corporate entities. The Parties acknowledge that in the case of certain entities organized under the laws of certain countries outside of the United States, the maximum percentage ownership permitted by law for a foreign investor may be less than fifty percent (50%), and that in such case such lower percentage shall be substituted in the preceding sentence, provided that such foreign investor has the power to direct the management and policies of such entity. For purposes of this Agreement, in no event shall Sanofi or any of its Affiliates be deemed Affiliates of Regeneron or any of its Affiliates nor shall Regeneron or any of its Affiliates be deemed Affiliates of Sanofi or any of its Affiliates. For purposes of this Agreement, neither Sanofi Pasteur nor Merial Limited, nor any of their respective subsidiaries or joint ventures, shall be deemed to be Affiliates of Sanofi or any of its Affiliates. “Agreement” shall have the meaning set forth in the introductory paragraph, including all Schedules and Exhibits. “Alliance Manager” shall have the meaning set forth in Section 3.2. “Annual Draft Meeting” shall have the meaning set forth in Section 2.4(a). “Antibody” shall mean *****. “Antibody Discovery Plan” shall have the meaning set forth in Section 2.3. “Arm” shall mean *****. “Available Slots” shall mean the difference between ***** and the total number of Program Targets that were on the Rolling Target List the day immediately preceding the Special JRC Meeting or Annual Draft Meeting, as the case may be, as described in Section 2.4(a). “Aventis Collaboration Agreement” shall mean the Collaboration Agreement, dated as of September 5, 2003, by and between sanofi-aventis US (as successor in interest to Sanofi) and Regeneron, as amended by the First Amendment, dated as of December 31, 2004, the Second Amendment, dated as of January 7, 2005, the Third Amendment, dated as of December 21, 2005, the Fourth Amendment, dated as of January 31, 2006, and Section 11.2 of the Stock Purchase Agreement, as the same may be further amended from time to time. 2 *****. “Business Day” shall mean any day other than a Saturday, a Sunday or a day on which commercial banks in New York, New York, United States or Paris, France are authorized or required by Law to remain closed. “Collaboration Objectives” shall have the meaning set forth in Section 2.1(b). “Commercially Reasonable Efforts” shall mean the carrying out of obligations or tasks by a Party in a sustained manner using good faith commercially reasonable and diligent efforts, which efforts shall be consistent with the exercise of prudent scientific and business judgment in accordance with the efforts such Party devotes to products or research or development projects owned by it of similar scientific and commercial potential.
